STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 November 10, 2016
              Plaintiff-Appellee,

v                                                                No. 327732
                                                                 Wayne Circuit Court
TY-RON STEVEN ANDERSON,                                          LC No. 14-010853-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                No. 328134
                                                                 Wayne Circuit Court
CALVIN REMON MOSBY,                                              LC No. 14-007725-FC

              Defendant-Appellant.


Before: TALBOT, C.J., and K. F. KELLY and MURRAY, JJ.

PER CURIAM.

        In Docket 327732, Ty-Ron Steven Anderson (Anderson) appeals as of right his jury trial
convictions for first-degree premeditated murder, MCL 750.316(1)(a); felon in possession of a
firearm, MCL 750.224f; and possession of a firearm during the commission of a felony (second
offense), MCL 750.227b(2). Anderson was sentenced to life in prison without parole for the
murder conviction, one to five years’ imprisonment for the felon-in-possession conviction, and
five years’ imprisonment for the felony-firearm conviction.

       In Docket 328134, Calvin Remon Mosby (Mosby) appeals as of right his jury trial
convictions for first-degree premeditated murder; two counts of assault with intent to murder
(AWIM), MCL 750.83; felon-in-possession, and felony-firearm. Mosby was sentenced to life in
prison without parole for the murder conviction, 25 to 30 years’ imprisonment for each of the
AWIM convictions, one to five years’ imprisonment for the felon-in-possession conviction, and
two years’ imprisonment for the felony-firearm conviction.


                                             -1-
       Finding no errors warranting reversal, we affirm both defendants’ convictions and
sentences.

                                       I. BASIC FACTS

        This appeal involves the murder of eight-year-old Jakari Pearson, who lived at 682 East
in an area known as the Brewster Projects. The prosecution’s theory of the case was that Mosby
became enraged after his ex-girlfriend, Samona Cochran, accused Mosby of breaking into her
home. Mosby, accompanied by 16-year-old Devontae Starks, used a SKS rifle he received from
Anderson to shoot at Cochran’s home, killing Jakari as he slept in his bed in the early morning
hours of July 30, 2014. The defendants were tried together before separate juries.

        Cochran testified that she stopped seeing Mosby in April 2014, three months before the
shooting. At that time, Mosby told Cochran that if he “couldn’t have me, nobody would.” He
had threatened to break out her windows and kill the people around her, causing her to file a
police report. Cochran returned home from breakfast on July 29, 2014 to find that her home had
been broken into. She called the police, who located her property under a nearby tree. When
officers first arrived, Cochran did not name Mosby as a possible suspect. But Mosby called her,
accusing her of telling the officers that he was responsible. While Cochran had not mentioned
Mosby’s name to police, she had discussed him as a possible suspect with her neighbors. After
arguing with Mosby, Cochran went back out to where the officers were and specifically
mentioned Mosby. Mosby left voicemails for Cochran that day. In one, he threatened to “blow
your f*****’ brains.”

        Starks testified for the prosecution as part of a plea deal. He testified that Mosby was a
neighborhood tattoo artist. The two of them had a “joint venture” whereby Starks would sell
marijuana to Mosby’s customers. Starks testified that he and a friend were responsible for
breaking into Cochran’s home. Starks’s friend believed that Cochran had stolen some marijuana
from him. The two men stole various items and left them under a nearby tree. Starks ran into
Mosby shortly after the robbery and heard Mosby angrily say that Cochran had accused him of
the theft. Mosby threatened to kill Cochran. Two neighbors testified that Mosby said that he
would kill Cochran and her son because she was accusing Mosby of breaking into her home.
Starks did not tell Mosby that he was the person who broke into Cochran’s home because he was
afraid that Mosby would kill him.

        Early in the afternoon of July 29, 2014, Starks and Mosby left the neighborhood so that
Mosby could tattoo Starks’s girlfriend’s sister. Throughout the afternoon, Mosby remained
angry. When Mosby and Starks returned to the neighborhood that evening, Mosby told Starks
that the shooting of the house was about to go down. Anderson arrived in a black Jeep with a
passenger. Anderson gave Mosby a dark hoodie and a semi-automatic rifle and agreed to meet
Mosby and Starks after the shooting. Mosby and Starks went to the rear of Cochran’s home
where Jakari slept. Mosby aimed the gun at the building and Starks ran. Starks heard multiple
gunshots.

       After the shooting, Starks and Mosby ran to their prearranged location, where Anderson
was waiting in his Jeep. Eventually, Anderson dropped off Mosby and Starks. Starks gave the
gun to Anderson’s passenger before he left. Mosby and Starks went to Starks’s girlfriend’s

                                               -2-
house, where Mosby threatened to kill Starks if he told anyone. Starks gave Mosby money for a
bus ticket and a different shirt. Mosby and Starks later were arrested.

       Police executed a search warrant at Anderson’s house and found the SKS rifle that had
been used to kill Jakari along with a magazine and bullets. Police technicians determined that
Anderson was the seventh most frequent contact on Mosby’s cell phone. On the morning after
the shooting, Mosby sent a text to Anderson, “News report 8-year-old boy shot.”

        During his jail calls, Anderson indicated that “the juv” presumably Starks, would be
testifying and said “one of them niggas is telling.” At trial, the officer in charge testified that
Starks’ mother had been moved, as she had received threats from the person who had been the
passenger in defendant’s Jeep.

                            II. SUFFICIENCY OF THE EVIDENCE

        Both defendants argue that the evidence was insufficient to support their convictions.
“This Court reviews de novo defendant’s challenge to the sufficiency of the evidence. We view
the evidence in the light most favorable to the prosecution to determine whether a rational trier of
fact could have found the essential elements of the crime to have been proved beyond a
reasonable doubt.” People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011).

                                         A. ANDERSON

       On appeal, Anderson concedes that there was sufficient evidence to support his felon-in-
possession and felony-firearm charges. He challenges only his murder conviction.

        “The elements of first-degree murder are (1) the intentional killing of a human (2) with
premeditation and deliberation.” People v Bennett, 290 Mich. App. 465, 472; 802 NW2d 627
(2010).

        The aiding and abetting statute, MCL 767.39, provides that a defendant may be convicted
if he aided or abetted in the commission of a charged crime. The statute reads:

       Every person concerned in the commission of an offense, whether he directly
       commits the act constituting the offense or procures, counsels, aids, or abets in its
       commission may hereafter be prosecuted, indicted, tried and on conviction shall
       be punished as if he had directly committed such offense.

Therefore, in order to be convicted under an aiding and abetting theory, the prosecution must
prove:

       (1) the crime charged was committed by the defendant or some other person; (2)
       the defendant performed acts or gave encouragement that assisted the commission
       of the crime; and (3) the defendant intended the commission of the crime or had
       knowledge that the principal intended its commission at the time that [the
       defendant] gave aid and encouragement. [People v Robinson, 475 Mich. 1, 6; 715
       NW2d 44 (2006).]


                                                -3-
“The phrase ‘aids or abets’ is used to describe any type of assistance given to the perpetrator of a
crime by words or deeds that are intended to encourage, support, or incite the commission of that
crime.” People v Moore, 470 Mich. 56, 63; 679 NW2d 41 (2004). “In determining whether a
defendant assisted in the commission of the crime, the amount of advice, aid, or encouragement
is not material if it had the effect of inducing the commission of the crime.” Id. at 71. Whether
and to what extent a defendant acts or gives encouragement “must be determined on a case-by-
case basis.” Id.

        Anderson concedes that the evidence was sufficient to convict Mosby as the principle,
but that the evidence was insufficient that Anderson shared Mosby’s intent to kill.

         In Robinson, the defendant agreed with his codefendant that they would go to the
victim’s house and “f*** him up.” The defendant drove to the victim’s home and provided the
first blows to the victim. Once the victim was on the ground, the codefendant began to kick the
victim. The defendant told his codefendant “that was enough” and walked back to the car. The
defendant heard a single gunshot; the codefendant had shot the victim. The trial court found the
defendant guilty of second-degree murder, but this Court reversed, finding that there was
insufficient evidence to support the defendant’s conviction because there was no evidence
establishing that the defendant was aware of his codefendant’s intent to kill the victim. Id. at 4-
5. Our Supreme Court reversed, holding that the natural and probable consequence of
aggravated assault was death. While the defendant may have only intended to assault the victim,
it was foreseeable that a plan to assault someone could “escalate the assault to murder” and the
fact that defendant “serendipitously left the scene of the crime moments before [the] murder does
not under these circumstances exonerate him from responsibility for the crime.” Id. at 11-12.
The Court explained that “sharing the same intent as the principal allows for accomplice liability.
However, sharing the identical intent is not a prerequisite to the imposition of accomplice
liability.” Id. at 14. The Court held:

       [A] defendant must possess the criminal intent to aid, abet, procure, or counsel the
       commission of an offense. A defendant is criminally liable for the offenses the
       defendant specifically intends to aid or abet, or has knowledge of, as well as those
       crimes that are the natural and probable consequences of the offense he intends to
       aid or abet. Therefore, the prosecutor must prove beyond a reasonable doubt that
       the defendant aided or abetted the commission of an offense and that the
       defendant intended to aid the charged offense, knew the principal intended to
       commit the charged offense, or, alternatively, that the charged offense was a
       natural and probable consequence of the commission of the intended offense. [Id.
       at 15.]

        The prosecution presented sufficient evidence to convict Anderson of first-degree
murder. Anderson provided Mosby with the murder weapon and also provided transportation
after the shooting. A reasonable jury could conclude that Anderson disregarded the likelihood
that the natural tendency of his acts was to cause death. Clearly Anderson performed acts or
gave encouragement that assisted Mosby in Jakari’s murder.

                                           B. MOSBY


                                                -4-
         Mosby was convicted of first-degree murder, AWIM, felon-in-possession, and felony-
firearm. As previously stated, “[t]he elements of first-degree murder are (1) the intentional
killing of a human (2) with premeditation and deliberation.” Bennett, 290 Mich. App. at 472.
“The elements of assault with intent to commit murder are (1) an assault, (2) with an actual intent
to kill, (3) which, if successful, would make the killing murder.” People v McRunels, 237 Mich
App 168, 181; 603 NW2d 95 (1999). A felon-in-possession charge requires that the prosecution
prove: (1) the defendant possessed a firearm, (2) the defendant was previously convicted of a
specified felony, and (3) fewer than five years had elapsed since he or she paid all fines, served
all terms of imprisonment, and completed all terms of probation or parole imposed for the
offense. MCL 750.224f(2)(a). Finally, the elements of felony-firearm are that the defendant
possessed a firearm during the commission of or the attempt to commit a felony. MCL
750.227b(1). “[T]he elements of an offense may be established on the basis of circumstantial
evidence and reasonable inferences from the evidence.” People v Dunigan, 299 Mich. App. 579,
582; 831 NW2d 243 (2013).

       On appeal, Mosby argues that the evidence was insufficient to prove that he was the
shooter. “[I]dentity is an element of every offense.” People v Yost, 278 Mich. App. 341, 356; 749
NW2d 753 (2008). Mosby’s primary allegation on appeal is that Starks’s testimony was not
credible and that it contradicted other witnesses and other evidence. However, our Supreme
Court has admonished:

               Of course, appellate courts are not juries, and even when reviewing the
       sufficiency of the evidence they must not interfere with the jury’s role:

               “[An appellate court] must remember that the jury is the sole judge of the
               facts. It is the function of the jury alone to listen to testimony, weigh the
               evidence and decide the questions of fact.... Juries, not appellate courts,
               see and hear witnesses and are in a much better position to decide the
               weight and credibility to be given to their testimony.”

       [People v Wolfe, 440 Mich. 508, 514–15; 489 NW2d 748, amended 441 Mich.
1201 (1992), quoting People v Palmer, 392 Mich. 370, 375–376, 220 NW2d 393
       (1974).]

As such, an appellate court “will not interfere with the trier of fact’s role of determining the
weight of the evidence or the credibility of witnesses.” People v Eisen, 296 Mich. App. 326, 331;
820 NW2d 229 (2012), quoting People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57
(2008). Likewise, “[i]t is for the trier of fact, not the appellate court, to determine what
inferences may be fairly drawn from the evidence and to determine the weight to be accorded
those inferences.” People v Hardiman, 466 Mich. 417, 428; 646 NW2d 158 (2002).

       There was sufficient evidence that Mosby was the shooter. Numerous witnesses testified
that Mosby was upset with Cochran, thinking that she had given his name to police as a possible
suspect for the break-in. He verbalized his intent to kill Cochran and anyone else in her home.
Mosby’s cellular records put him in the area of the shooting and in contact with Anderson, who
provided the gun and transportation. Although no one actually saw Mosby shoot the weapon at


                                                -5-
Cochran’s house, the circumstantial evidence and inferences therefrom were sufficient to prove
Mosby’s guilt.

                                III. PROSECUTORIAL ERROR

        Both defendants argue that the prosecutor erred in a variety of ways. Neither defendant
objected to these alleged errors. As such, our review “is limited to ascertaining whether plain
error affected defendant’s substantial rights. People v Brown, 279 Mich. App. 116, 134; 755
NW2d 664 (2008). “Reversal is warranted only when plain error resulted in the conviction of an
actually innocent defendant or seriously affected the fairness, integrity, or public reputation of
judicial proceedings.” People v Unger, 278 Mich. App. 210, 235; 749 NW2d 272 (2008).

       “Given that a prosecutor’s role and responsibility is to seek justice and not merely
convict, the test for prosecutorial misconduct is whether a defendant was denied a fair and
impartial trial.” People v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). “Issues of
prosecutorial misconduct are decided case by case, and this Court must examine the entire record
and evaluate a prosecutor’s remarks in context” to determine the propriety of a prosecutor’s
remarks in the context of the facts of the case and in relation to the defendant’s arguments. Id.

                                         A. ANDERSON

                                 1. MISSTATEMENT OF LAW

       Anderson first argues that the prosecutor misstated the law when discussing Anderson’s
knowledge and intent. “A prosecutor’s clear misstatement of the law that remains uncorrected
may deprive a defendant of a fair trial. However, if the jury is correctly instructed on the law, an
erroneous legal argument made by the prosecutor can potentially be cured.” People v Grayer,
252 Mich. App. 349, 357; 651 NW2d 818 (2002) (internal citation omitted).

       During closing arguments, the prosecutor argued:

                Now, Mr. Anderson. Mr. Anderson’s jury you’re gonna get an instruction
       on aiding and abetting. Did Anderson assist Mr. Mosby in any way? You need to
       think about whether or not what Mr. Mosby did was first-degree murder or
       second-degree murder, because whatever Mr. Mosby did, is what Mr. Anderson
       did, if he helped Mr. Mosby do it, okay.

              Now, this case I want you to look at this aiding and abetting instruction.
       Okay. Anyone who intentionally assists someone else who [sic] committing a
       crime is guilty as the person who directly commits it, and can be convicted of the
       crime as an aider and abetter. To prove this charge, we have to prove the
       following beyond a reasonable doubt.

              First, that the alleged crime was actually committed, either by the
       defendant or someone else. It doesn’t matter whether anyone else has been
       convicted of that crime. Second, that before or during the crime the defendant did
       something to assist in the commission of the crime. Okay, we have before and
       during in this case. We have Mr. Anderson speaking with Mr. Mosby as of noon

                                                -6-
      that day, remember that text? That text [“]we got problems[“] that Mr. Mosby
      sends to Mr. Anderson.

              This is around the same time that Mr. Mosby is walking around the
      neighborhood threatening to kill Samona and everybody else, threatening to kill
      Samona, threatening to kill Samona and her son. They continue to stay in contact
      and it’s not until Mr. Anderson gets off work that he goes all the way back to his
      house in Warren and directly back down with the gun in this case, okay. So when
      we’re talking about assisting, we’re talking about providing the SKS assault rifle,
      providing that piece of clothing to cover up it [sic], and providing him with a ride.

             Third, that the time the defendant must have intended the commission of
      the crime alleged, or must have known that the other person intended its
      commission, or that the crime alleged was a natural and probable consequence of
      the commission of the crime intended.

              What does this mean? For the Anderson jury, whatever Mr. Mosby does
      in for a penny, in for a pound, Mr. Anderson is guilty of it. If Mr. Anderson, if
      you want to give him all the benefit of the doubt in the world, all the benefit of the
      doubt, and you think that he just provided a gun to Mr. Mosby to shoot up that
      house, what’s the natural probable consequence of using an SKS assault rifle to
      shoot up a house? That somebody’s gonna get hurt or killed.

              So you’ve got to think about what Mr. Mosby intended. Whatever he
      intends transfers onto Mr. Anderson if he’s helping him in anyway [sic]. But
      even if you wanna give him any kind of benefit of the doubt, there’s this language
      that you have to consider also, the natural and probable consequences of Mr.
      Anderson’s actions.

                                               ***

               When you think about the intent in this case, this wasn’t like Mr.
      Anderson just brought a rifle from around the block. It wasn’t an easy feat. He
      actually had to drive many miles after communicating with Mr. Mosby to go get
      that rifle. And again, he had a choice. He could have brought the .9 millimeter,
      but he brought the SKS assault rifle. Why? Because that’s what Mosby wanted
      him to do and he was more than happy to help.

              What does an assault rifle do? Cuts through walls. Mr. Mosby
      complained all day about wanting to kill that bitch and her son. You think he
      didn’t tell Mr. Anderson that? Why else would Mr. Anderson go get the assault
      rifle? He provided it to Mosby, he provided clothing to Mr. Mosby, and he
      provided the ride. He’s an aider and abettor and he intended to help Mr. Mosby
      do what he went there to do that night.

       Defense counsel took exception and argued to the jury that Anderson had no knowledge
of what Mosby intended to do with the rifle:


                                               -7-
              But what is most important here is whether Mr. Anderson had knowledge
       of any intent to commit a crime, to commit a killing or a shooting at all, and I
       submit to you at the outset that that evidence is going to fail because it’s not there.
       Excuse me.

               Now, you also will be dealing with the felony firearm and felon in
       possession charges. I am not gonna waste a whole lot of time. The Eastwood
       address is an address associated with Mr. Anderson. His wife apparently lives
       there. The police tell us he is coming out of that residence. There are bills there
       in his name. There is clothing there that they say is Mr. Anderson’s. I think that
       you can deal with that as you should.

               My issue, and we take great exception, is with the murder charge.
       Whether you believe that the murder was premeditated or second-degree murder,
       what is at the heart of the matter is whether Mr. Anderson knew what was going
       to happen. Whether Mr. Anderson assisted with the intent of the killing knowing
       the intent of the shooter.

               That is what aiding and abetting requires, is that there be proof beyond a
       reasonable doubt that he intentionally assisted before or during the killing of
       Jakari Pearson. And that he intended the killing or that he knew that the shooter
       intended the killing himself.

                                                ***

                But on this day, you hold Mr. Anderson’s fate in your hand. You’re the
       finders of the facts. You’re the judges of the facts. We ask that you do justice
       and justice demands in this case that certainly as to the murder charges, there is no
       proof beyond a reasonable doubt of his knowledge, of his intent that there be a
       killing or a shooting at that home, or that he had knowledge before the crime that
       that was going to be committed, or that he provided a weapon for that to be done,
       it just does not exist on this record. And so we ask you to do justice again.

In response, the prosecutor argued during rebuttal:

              Mr. Anderson, oh he intended for Mr. Mosby to do what he did. He
       intended to give him that rifle to shoot up that house. This wasn’t a scare tactic.
       He had a choice between guns. He also had several choices to make, and he made
       the wrong one every time. But again, it matters what Mr. Mosby intended. What
       did Mr. Mosby intend? And for s [sic] penny, in for a pound, Mr. Anderson helps
       him, he’s just as guilty.

        “Prosecutorial comments must be read as a whole and evaluated in light of defense
arguments and the relationship they bear to the evidence admitted at trial.” People v Brown, 279
Mich. App. 116, 135; 755 NW2d 664 (2008). It is clear that the prosecutor was responding to
Anderson’s argument that lack of knowledge absolved him of any wrong-doing. Pointing to the
evidence in the record, the prosecutor mapped out Anderson’s knowledge. She did not argue
that lack of knowledge was irrelevant; rather, she argued that the evidence clearly supported a
                                                -8-
finding that Anderson acted purposefully and with full knowledge of the natural and probable
consequences of his conduct.

        Additionally, the trial court properly instructed the jury on the law of aiding and abetting
and further instructed the jury: “The lawyers’ statements and arguments and any commentary
are not evidence. They are only meant to help you understand the evidence in each side’s legal
theories. You should only accept things the lawyers say that are supported by the evidence or by
your own common [] sense and general knowledge.” Therefore, even if anything that the
prosecutor said could be construed as a misstatement of law, the jury was correctly instructed.

                    2. IMPROPER APPEAL TO THE JURY’S EMOTIONS

      Anderson next argues that the prosecutor improperly appealed to the jury’s sympathy
when she asked for justice for Jakari in the following instances:

               I’m gonna have one more chance to address the Mosby jury in this case,
       when I do, I’m gonna ask for justice – for justice for Jakari. NO child should be
       unsafe sleeping in their own bed. What Mr. Mosby did, it was deliberate, it was
       intentional. He killed that little boy. He did it on purpose. I’m gonna ask you to
       find him guilty when you return.

                                                ***

               Under the cover of darkness, kill a woman and her child. I’m gonna have
       another chance to address you all, so when I do, I’m gonna ask for justice for
       Jakari and I’m gonna ask that you return a verdict guilty on all counts.

                                                ***

              What happen[ed] to [J]akari, shouldn’t happen. No child should be
       sleeping in their bed, minding their own business and murdered in their sleep.
       Ms. Cochran didn’t deserve this. Jakari didn’t deserve this.

                                                ***

              There are no do-overs with a trial. This is it Jakari, he gets justice from
       me, from you, or does he get it? I’m gonna ask you to go back and do the work,
       and that you return a verdict of guilty on all counts.

        “The prosecutor may not inject issues into a trial that are broader than the defendant’s
guilt or innocence. The prosecutor commits misconduct when he or she invites jurors to suspend
their powers of judgment and decide the case on the basis of sympathy or civic duty.” People v
Lane, 308 Mich. App. 38, 66; 862 NW2d 446 (2014). “A prosecutor may not appeal to the jury to
sympathize with the victim. Nor may a prosecutor urge the jury to convict as part of its civic
duty or on the basis of its prejudices.” Unger, 278 Mich. App. at 237. The issue is whether the
prosecutor’s comments deflected the jury’s attention from the evidence of the case. Id.



                                                -9-
        The prosecutor was not asking the jury to convict Anderson so that someone could be
held accountable for his death and the family could have a measure of justice; instead, the
prosecutor clearly argued that, in light of all the evidence presented at trial, Anderson was guilty
and his conviction would be just.

                                           B. MOSBY

                                  1. IMPROPER VOUCHING

        Mosby argues that the prosecutor improperly vouched for Starks’s testimony when the
prosecutor told the jury “we want you to know that the work is done and it’s done right, that’s
the nature of the evidence.” “A prosecutor may not vouch for the credibility of his witnesses by
suggesting that he has some special knowledge of the witnesses’ truthfulness.” People v Seals,
285 Mich. App. 1, 22; 776 NW2d 314 (2009).

       Mosby takes the prosecutor’s comments out of context. The prosecutor made the
statement, not to vouch for Starks, but in response to Mosby’s assertion that there was no
fingerprint evidence. The prosecutor explained that, unlike on television, police were often
asked to make a choice between testing for DNA evidence or fingerprints:

               We send the gun for prints, the testimony in this case, we have to choose
       because one test will wipe out the other test. The DNA is the more thorough test.
       It’s not like CSI. You get mixed profiles, people have touched that gun, we had
       DNA on the gun, we just can’t get the profile of it. We want you to know that the
       work is done and it’s done right, that’s the nature of the evidence. I wish we were
       like CSI, but it’s not. But you’ve got Mr. Mosby and Mr. Anderson telling on
       themselves, you’ve got all the physical evidence in this case. You’ve got Mr.
       Mosby making these threats all day long, talking about what he was gonna do,
       leaving voice mails, calling his friend, Mr. Anderson, who has that SKS assault
       rifle.

The comments were a fair response to Mosby’s attempt to point to the lack of physical evidence
connecting him to the gun.

                          2. ARGUING FACTS NOT IN EVIDENCE

       Mosby next argues that the prosecutor argued facts not in evidence when she told the jury
that gunshot residue had been transferred from Mosby’s hands to his tattoo bag.

       “It is improper bolstering for a prosecutor to vouch for credibility of facts and evidence
not in the case.” People v Stanaway, 446 Mich. 643, 686; 521 NW2d 557 (1994). The
prosecutor argued:

               Mr. Starks is not the shooter, that’s why the dog didn’t hit on Mr. Starks
       shirt, but that bag, that giant bag. What’s the first thing that Mr. Mosby went and
       picked up after shooting that gun and handling that gun? His bag. You pick up
       the bag, when you pick up something, yeah, it can transfer the residue. You can


                                               -10-
       put it on your back when you fire the gun. Yeah, that gunshot residue it’s gonna
       transfer onto that bag, and sure enough the dog hits on that bag.

The prosecutor did not argue facts not in evidence. Starks testified that Mosby retrieved his
tattoo bag after the shooting.

                                  3. LEADING QUESTIONS

        Mosby also argues that he was prejudiced by the prosecutor’s “excessive use of leading
questions during her direct examination of the witnesses” and then basically points to two
instances in the record. Defense counsel never objected. Mosby fails to make a cogent argument
as to how he was prejudiced by such leading questions.

                                  4. CUMULATIVE ERROR

       Finally, Mosby argues that the cumulative effect of the prosecutor’s misconduct denied
him of a fair and impartial trial. It is true that “[t]he cumulative effect of several minor errors
may warrant reversal even where individual errors in the case would not,” People v McLaughlin,
258 Mich. App. 635, 649; 672 NW2d 860 (2003), there were no errors, minor or otherwise.

                        IV. STARKS’S COMPETENCY TO TESTIFY

        Mosby argues that Starks was not competent to testify. “The determination of the
competency of a witness is a matter within the discretion of the trial court. Such determination
will be reversed only for an abuse of discretion.” People v Breck, 230 Mich. App. 450, 457; 584
NW2d 602 (1998) (internal citation omitted).

       A trial court may exclude the testimony of a witness if that witness if found incompetent
under MRE 601, which provides:

       Unless the court finds after questioning a person that the person does not have
       sufficient physical or mental capacity or sense of obligation to testify truthfully
       and understandably, every person is competent to be a witness except as
       otherwise provided in these rules.

        The trial court cannot be said to have abused its discretion when it was never asked to
exercise its discretion. Additionally, Mosby’s attempt to make this a competency issue must fail.
There is no indication that Starks lacked the physical or mental capacity to testify. Mosby claims
that Starks was not competent to testify based on alleged contradictory evidence and Starks’s
self-interest. Such issues go to Starks’s credibility, not competency. As previously stated, an
appellate court “will not interfere with the trier of fact’s role of determining the weight of the
evidence or the credibility of witnesses.” Eisen, 296 Mich. App. at 331.

                            V. COCHRAN’S IN-COURT CRYING

       Mosby next argues that he was deprived of a fair trial when the trial court allowed
Cochran to remain in the courtroom despite her continual, excessive crying. Whether a
defendant received a fair trial is a constitutional question of law that is reviewed de novo on

                                               -11-
appeal. People v LeBlanc, 465 Mich. 575, 580; 640 NW2d 246 (2002). “Normally, discretionary
issues are reviewed for an abuse of discretion, which is an unusually difficult standard to
overcome.” Lease Acceptance Corp v Adams, 272 Mich. App. 209, 222; 724 NW2d 724 (2006).

       Immediately after the 911 call was played for the jury the following exchange took place
outside of the presence of the jury:

                MS. REED [Mosby’s attorney]: I understand the victim’s rights to be able
       to, the right to stay in the courtroom, but at certain points when certain evidence is
       being presented, if Miss Cochran is going to be unable to control her emotions,
       my client is not gonna receive a fair trial. I’m gonna ask that she not be allowed
       to stay in the courtroom, just crying, and crying, and crying. I believe that is very
       prejudicial to my client, and I do not believe he can get a fair trial with her sitting
       there crying.

                                                ***

              THE COURT: Okay.

              Well, the Crime Victims Rights Act says that she has the right to remain in
       the courtroom.

              And you know, I, I have no authority to order her not to cry.

              I mean, her son’s dead.

               And just by the fact that she’s emotional over the loss of her son, doesn’t
       in any way, I don’t believe, prejudice your client, because it doesn’t do anything
       to establish that he did or didn’t do it.

              And I have instructed the jury during jury selection, and I will remind
       them again, that sympathy cannot play any role in their decision, in this case.

              And so, your objection is noted and preserved for the record.

              But I’m not going to tell a woman who lost her child that she can’t cry.

               I mean, it just – it is what it is. It’s an emotional thing, and she – by
       statute, she has a right to – by law, she has the right to be in the courtroom, and
       I’m not going to tell her that she has to leave.

       During testimony that involved photographs of the crime scene, the following exchange
took place:

             MS. REED: Because the Court has already ruled on my objection to Mrs.
       Cochran being in the courtroom, and being emotional.

              The Court has ruled on that. I understand the ruling.

                                                -12-
                THE COURT: You’re just making a record.

                  MS. REED: By me making a record, and during Officer Diaz’s testimony,
         where they were showing pictures of the interior of the house, and the – her son’s
         bedroom, she was audibly and visibly crying in the back of the courtroom. That’s
         just for the record . . .

       MCL 780.761 provides: “The victim has the right to be present throughout the entire trial
of the defendant, unless the victim is going to be called as a witness.” Mosby cites no law to
support his position that alleged excessive crying served as a basis for excluding Cochran from
the courtroom. “Issues insufficiently briefed are deemed abandoned on appeal.” People v Van
Tubbergen, 249 Mich. App. 354, 365; 642 NW2d 368 (2002).

                        VI. INEFFECTIVE ASSISTANCE OF COUNSEL

       Anderson argues that he received ineffective assistance of counsel at trial. Because there
was no Ginther1 hearing, our review is limited to mistakes apparent on the record. People v Heft,
299 Mich. App. 69, 80; 829 NW2d 266 (2012).2

        “To establish a claim of ineffective assistance of counsel, a defendant must show both
that counsel’s performance was deficient and that counsel’s deficient performance prejudiced the
defense. In order to demonstrate that counsel’s performance was deficient, the defendant must
show that it fell below an objective standard of reasonableness under prevailing professional
norms. In so doing, the defendant must overcome a strong presumption that counsel’s
performance constituted sound trial strategy.” People v Riley, 468 Mich. 135, 140; 659 NW2d
611 (2003), citing Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L Ed2d 674
(1984); People v Pickens, 446 Mich. 298, 302-303, 521 NW2d 797 (1994).

                A. FAILURE TO MOVE TO STRIKE MACKIE’S TESTIMONY

       Sergeant Samuel Mackie interviewed Anderson for six hours. Although the interview
was videotaped, the video was not played for the jury because of the references to Anderson’s
parolee status at the time of the crime. At trial, Mackie testified that defendant denied knowing
anyone associated with the case. On cross-examination, Mackie admitted that he could not recall
everything and said that he was under the impression that the videotape would be played for the
jury. The trial court asked, but did not order, Mackie to review the tape and resume his
testimony the following day.

        Contrary to Anderson’s contention on appeal, Mackie did, in fact, view the video. When
trial began the following day, defense counsel asked:



1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).
2
 We denied Anderson’s motion to remand. People v Anderson, unpublished order of the Court
of Appeals, entered February 17, 2016 (Docket No. 327732).


                                               -13-
              Q. Sergeant Mackie, on yesterday the judge asked you to review the
       videotape of the interview. Did you do that?

               A. I did.

Defense counsel only asked a few questions. The trial court later noted its dismay: “We sent the
jury home, we brought this witness back today only to have you ask him three questions, which
I mean it was really much to do [sic] about nothing.” There was, therefore, no basis for counsel
to ask that Mackie’s testimony be stricken. “Counsel is not required to raise meritless or futile
objections.” People v Eisen, 296 Mich. App. 326, 329; 820 NW2d 229 (2012).

    B. FAILURE TO OBJECT TO EVIDENCE REGARDING THREATS TO STARKS’S
                                 FAMILY

         Anderson next argues that defense counsel was ineffective for failing to object to
testimony regarding threats to Starks’s family. Starks’s mother and brother both received threats
and his mother was ultimately relocated. Starks believed these threats came from “Titi,” who
was Anderson’s passenger on the night of the shooting. Evidence of threats against a witness
must be linked to the defendant if the evidence is offered to show the defendant’s consciousness
of guilt. People v Sholl, 453 Mich. 730, 740; 556 NW2d 851 (1996). A jury could infer that Titi
was a passenger in Anderson’s car when the shooting occurred and was acting on Anderson’s
behalf when the alleged threats were made. Evidence that a witness was threatened by someone
other than the defendant is also admissible for its relevance to the witness’s credibility to explain
a reluctance to testify, or to explain prior inconsistent statements of the witness. People v
Johnson, 174 Mich. App. 108, 112; 435 NW2d 465 (1989); People v Clark, 124 Mich. App. 410,
412–413; 335 NW2d 53 (1983). Even if Anderson’s attorney should have objected, Anderson
fails to show prejudice in light of the overwhelming evidence against Anderson.

      C. FAILURE TO OBJECT TO THE PROSECUTOR’S CLOSING ARGUMENTS

       Finally, defendant argues that defense counsel was ineffective for failing to object to the
prosecutor’s misstatement of law during closing arguments as well as the prosecutor’s improper
appeal for justice for Jakari. However, as previously explained in Section III(A)(2) above, these
comments were not improper and counsel was under no obligation to object. Eisen, 296 Mich
App at 329.

       Affirmed.



                                                              /s/ Michael J. Talbot
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Christopher M. Murray




                                                -14-